Case 18-02326        Doc 33     Filed 02/20/19     Entered 02/20/19 15:57:47          Desc         Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 18 B 02326
         Jenny Victoria Herrera

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 01/26/2018.

         2) The plan was confirmed on 05/02/2018.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
05/02/2018.

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 08/27/2018.

         5) The case was Dismissed on 09/26/2018.

         6) Number of months from filing to last payment: 3.

         7) Number of months case was pending: 13.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 18-02326            Doc 33           Filed 02/20/19    Entered 02/20/19 15:57:47               Desc         Page 2
                                                           of 3



 Receipts:

          Total paid by or on behalf of the debtor                         $972.00
          Less amount refunded to debtor                                     $0.00

 NET RECEIPTS:                                                                                               $972.00


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                         $928.26
     Court Costs                                                                     $0.00
     Trustee Expenses & Compensation                                                $43.74
     Other                                                                           $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                           $972.00

 Attorney fees paid and disclosed by debtor:                             $0.00


 Scheduled Creditors:
 Creditor                                               Claim         Claim          Claim        Principal      Int.
 Name                                         Class   Scheduled      Asserted       Allowed         Paid         Paid
 American InfoSource LP as agent for      Unsecured         646.00        549.95         549.95           0.00       0.00
 AT T Mobility                            Unsecured      1,001.00            NA             NA            0.00       0.00
 AT T U-Verse                             Unsecured         569.00           NA             NA            0.00       0.00
 ATG Credit LLC                           Unsecured          70.00           NA             NA            0.00       0.00
 Becket & Lee                             Unsecured      1,192.00       1,192.17       1,192.17           0.00       0.00
 Cavalry SPV I LLC                        Unsecured         382.00        381.51         381.51           0.00       0.00
 Chase Bank                               Unsecured         675.00           NA             NA            0.00       0.00
 City of Chicago                          Unsecured         750.00           NA             NA            0.00       0.00
 Cook County Treasurer                    Secured             0.00           NA             NA            0.00       0.00
 Department Of Education                  Unsecured      8,550.00       8,651.94       8,651.94           0.00       0.00
 Department of Housing and Urban Develo   Secured        5,757.00            NA             NA            0.00       0.00
 Equifax                                  Unsecured           0.00           NA             NA            0.00       0.00
 Experian                                 Unsecured           0.00           NA             NA            0.00       0.00
 Jefferson Capital Systems LLC            Unsecured           0.00        885.78         885.78           0.00       0.00
 JP Morgan Chase Bank NA                  Secured       68,819.00     68,024.32      68,024.32            0.00       0.00
 JP Morgan Chase Bank NA                  Secured           994.40        994.40         994.40           0.00       0.00
 MacNeal Hospital                         Unsecured         114.00           NA             NA            0.00       0.00
 Midland Funding LLC                      Unsecured      2,919.00       2,918.99       2,918.99           0.00       0.00
 Midland Funding LLC                      Unsecured         463.00        463.30         463.30           0.00       0.00
 Nhhelc/Gsm&R                             Unsecured      6,892.00            NA             NA            0.00       0.00
 Portfolio Recovery Associates            Unsecured           0.00      1,489.52       1,489.52           0.00       0.00
 Sprint                                   Unsecured      2,032.00       2,032.18       2,032.18           0.00       0.00
 Stanislaus Credit Control                Unsecured         100.00           NA             NA            0.00       0.00
 Synchrony BANK                           Unsecured      1,525.00            NA             NA            0.00       0.00
 TD Bank USA NA                           Unsecured         747.00        747.50         747.50           0.00       0.00
 Town of Cicero                           Unsecured         100.00           NA             NA            0.00       0.00
 Transunion                               Unsecured           0.00           NA             NA            0.00       0.00
 United States Dept of HUD                Secured       21,997.00     27,754.12      27,754.12            0.00       0.00
 Village of Hinsdale                      Unsecured           0.00           NA             NA            0.00       0.00




UST Form 101-13-FR-S (9/1/2009)
Case 18-02326        Doc 33      Filed 02/20/19     Entered 02/20/19 15:57:47             Desc     Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                  $95,778.44               $0.00             $0.00
       Mortgage Arrearage                                   $994.40               $0.00             $0.00
       Debt Secured by Vehicle                                $0.00               $0.00             $0.00
       All Other Secured                                      $0.00               $0.00             $0.00
 TOTAL SECURED:                                          $96,772.84               $0.00             $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00              $0.00             $0.00
        Domestic Support Ongoing                               $0.00              $0.00             $0.00
        All Other Priority                                     $0.00              $0.00             $0.00
 TOTAL PRIORITY:                                               $0.00              $0.00             $0.00

 GENERAL UNSECURED PAYMENTS:                             $19,312.84               $0.00             $0.00


 Disbursements:

         Expenses of Administration                               $972.00
         Disbursements to Creditors                                 $0.00

 TOTAL DISBURSEMENTS :                                                                         $972.00


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 02/20/2019                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
